For:Immediate ReleaseContact:Larry Lentych April 23, Andrea Short 1ST SOURCE CORPORATION COMPLETES PROFITABLE FIRST QUARTER, CASH DIVIDEND DECLARED South Bend, IN 1st Source Corporation (Nasdaq: SRCE), parent company of 1st Source Bank, today reported net income of $6.25 million for the first quarter of 2009, compared to $9.35 million for the first quarter a year ago. Diluted net income per common share for the first quarter of 2009 amounted to $0.20, versus $0.38 for the first quarter of 2008. At its April meeting, the Board of Directors approved a first quarter cash dividend of $0.14 per common share, equal to the dividend paid a year earlier. The cash dividend will be payable on May 15, 2009, to shareholders of record May 5, Christopher J. Murphy III, Chairman and Chief Executive Officer, commented on the first quarter by saying, "The downturn in the economy is hitting our market area hard with some of the highest unemployment numbers in the country being reported in northern Indiana and southern Michigan. Last quarter we stated that ‘we continued to build reserves for losses inherent in our loan portfolio as this economy continues to deteriorate causing layoffs and rising unemployment in our local community banking markets and stresses among our specialty finance clients.’While the Bank steered clear of sub-prime and construction or real estate development loans, our clients have been affected by the economy, and therefore, so have we. During the quarter, we saw an increase in our nonperforming assets and provided $7.79 million to our loan and lease loss reserve, while net-charge-offs were $3.20 million. Our reserve for loan and lease losses grew to 2.62 percent of total loans and leases compared to 2.11 percent a year earlier. On the plus side, we were positively impacted in the first quarter by a $2.60 million reduction in our tax contingency reserve due to the resolution of tax audits." "It was also a quarter of positive recognition for 1st Source and the wonderful work done by my colleagues. We were named among the Best Places to Work in Indiana by the Indiana State Chamber of Commerce, we came in at #30 in the Top 150 Performers among banking institutions according to the Bank Performance Scorecard published by Bank Director Magazine, and 1st Source was named among
